Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 10, 2022 has been entered.

Response to Amendment
  
Applicant's amendments and accompanying remarks filed on August 10, 2022 have been entered and considered. New claims 37 – 51 have been added. Claims 1, 3, 20 - 22, 25 – 28 and 31 – 51 are pending in this application. In view of amendment, the examiner has modified the 103 rejections over DeLong as detailed in Office action dated April 11, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 20 – 22, 25 - 28 and 31 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. US 8,202,379 B1 (DeLong) in view of in view of Ball et al. US 5,471,720 (Ball) and further in view of TR 20171919 U5 (Turkey). 

Considering claims 1, 3, 20 – 22, 25 - 28 and 35 – 51, DeLong teaches a process (and products thereof) by which individual natural fibers such as cellulose, chitin, chitosan, collagen, hemicellulose, lignin, silk, et cetera, are swollen by an appropriate ionic liquid-based solvent system, and then reconstituted or welded to form a congealed network [Abstract]. Further, DeLong teaches that the fiber welding process facilitates the creation of functional structures from the controlled fusion of fibrous threads, woven materials, or fibrous mats. The physical and chemical properties of said materials are reproducibly manipulated by rigorous control of the amount of ionic liquid-based solvent applied, the duration of exposure to ionic liquid temperature, the temperature and pressure applied during the treatment [Col. 3, 44 – 50]. Furthermore, DeLong teaches that in addition to the choice of solvent and the type of material treated, three process variables principally determine the outcome of the welding process: time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated material) [Col. 4, 20 – 25].   
Moreover, DeLong teaches that in general, the process increases the material density and decreases the surface area of a bundle of fibers [Col. 2, 2 – 6]; and that while fibers that make up threads are fused, the amount and strength of that material do not appear to be changed and thus there are no observed changes in either the maximum stress or energy to break [Col. 7, 16 - 20].   
Although DeLong teaches that the fiber welding process facilitates the creation of functional structures from the controlled fusion of cotton fibrous threads; it does not specifically recognize the use of a first fraction consisting of garneted cotton having a length from 0.25 – 0.99 inches and a weight of 20/1 Ne. However, Ball teaches the use of from about 40-100% fibers produced from denim waste (pre-consumer and/or post-consumer) in the formation of denim fabric. Further, Ball teaches that the denim fabric produced has strength and related properties sufficient for consumer use, wherein denim waste is collected, starch and size are optionally removed, and it is subjected to garnetting to produce denim fibers, the vast majority of fiber lengths greater than about 0.4 inches, and an average length greater than 0.5 inches. [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include Ball’s garneted cotton as the yarn material in DeLong’s welding process when it is desire do benefit from using recycled materials. Furthermore, Ball does not recognize that the Ne weight of the yarn is 20/1. However, Turkey discloses the recycling of cotton are mostly related to the recycling of waste fibers and yarns. Cotton fibers obtained from pre and post-consumer textile wastes are mostly used in ready-made clothing in the denim and weaving sector [Para. 5]. Further, Turkey teaches that the preferred weight of said yarns is in the range of Ne 20/1 to Ne 40/1. Therefore, it would have been obvious to one of skill in the art to select a weight Ne 20/1 as taught by Turkey for Ball’s garneted cotton yarn when it is desired to use recycled denim material.        
Moreover, as to the diameter, strength and modulus of the welded yarn, because DeLong teaches that the physical and chemical properties of said materials are reproducibly manipulated by rigorous control of the amount of ionic liquid-based solvent applied, the duration of exposure to ionic liquid temperature, the temperature and pressure applied during the treatment [Col. 3, 44 – 50]; and that in addition to the choice of solvent and the type of material treated, three process variables principally determine the outcome of the welding process: time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated material) [Col. 4, 20 – 25]; it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select a solvent, type of material treated, time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated material) required to produce yarns or fibrous structures with the desired density and strength.  
Moreover, as to the density, strength and modulus of the welded yarn, because DeLong teaches that the physical and chemical properties of said materials are reproducibly manipulated by rigorous control of the amount of ionic liquid-based solvent applied, the duration of exposure to ionic liquid temperature, the temperature and pressure applied during the treatment [Col. 3, 44 – 50]; and that in addition to the choice of solvent and the type of material treated, three process variables principally determine the outcome of the welding process: time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated material) [Col. 4, 20 – 25]; it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select a solvent, type of material treated, time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated  material) required to produce yarns or fibrous structures with the desired density and strength.  

Considering claims 31 and 32, the additional limitations in the subject claims are also rendered obvious by the cited prior art, because DeLong teaches the use of cotton threads in embodiments depicted in Fig. 3 – 4, and Foil teaches at [Col. 8, 24 -  31] that yarns made according to the instant invention were found to be more consistently uniform and had reduced thick and thin regions, as well as reduced number of neps. Because the neps are generally readily visible when the yarn is knit or otherwise formed into a fabric, the reduction in neps achieved by the instant invention results in the ability to produce higher quality fabrics with dramatically fewer neps. 

Considering claims 33 and 34, the additional limitations in the subject claims are also rendered obvious by the cited prior art, because DeLong teaches the use of cotton threads in embodiments depicted in Fig. 3 – 4, and Ball teaches fabrics made out of the yarns [Abstract]. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on August 10, 2022 have been entered and considered. In view of amendment, the examiner has modified the 103 rejections over DeLong as detailed in Office action dated April 11, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on August 10, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786